The plaintiff seeks to compel the defendant specifically to perform an agreement to reassign to him a one-quarter interest in certain inventions and patents, under a contract made between them in 1898. By this contract the plaintiff agreed to assign to defendant his interests in patents, therein specified, and, also, in what further inventions he might make while in its employment. The defendant agreed, in consideration thereof, to employ him as inventor and foreman in its factory for one year and thereafter, at the mutual pleasure of the parties, at a stated weekly compensation. Upon the termination of the contract, the defendant was to reassign to the plaintiff a one-quarter interest in all patents, "which he may have assigned to it," or which it might *Page 89 
acquire upon his application, and to pay his proportion of the expenses incurred for patent attorney's fees, etc.
At the Special Term, the plaintiff recovered a judgment for the relief demanded; but, upon defendant's appeal, the Appellate Division unanimously reversed the judgment and ordered a new trial of the action. From the determination of that court, the plaintiff has, further, appealed to this court. The order of the Appellate Division is silent as to the grounds for the reversal and, therefore, it must be assumed to have been upon questions of law, purely. The decision at the Special Term was formulated in findings of fact and in conclusions of law and, in our consideration of this appeal, we must deem the legal error, upon which the reversal of the judgment was predicated, to have been, either, in the incorrectness of the legal conclusions from the facts as found; or in the lack of any evidence in the record to support some material finding of fact; or in some erroneous ruling upon the trial, in the admission or rejection of evidence.
According to the findings of fact, plaintiff, with two others, had organized the defendant corporation, a few years before the making of the contract sued upon, and had transferred to it a patent issued to him for an improvement in paper box machines; also, at the time, agreeing to transfer all future inventions and patents relating to the folding box, lithographic and printing business. Three years later, plaintiff left the defendant and with Browne, one of his associates, organized two hostile companies in New York city, to which he made a transfer of all of those patent interests, except as to a tube machine, which, by the terms of his original agreement, were to be the defendant's properties. While actually in the defendant's employment, plaintiff had, also, assigned a part interest in some, or all, of his inventions, to Browne. Plaintiff and Browne soon separated; whereupon plaintiff sought re-employment by defendant and the contract in question was entered into. Upon its execution, plaintiff executed an instrument, which assigned and quitclaimed to defendant all of his interest in patents mentioned. Believing that an *Page 90 
assignment by plaintiff of the domestic patents to one of the companies, theretofore organized by him in hostility to the defendant, had not been recorded, the defendant subsequently caused his assignment, or quitclaim, to it to be forwarded for record and it was then discovered that, in fact, the other assignment had been, already, registered in the patent office. An action was, then, instituted by this defendant, upon the basis of the original agreement of 1895, under which the defendant had been organized, to obtain a judgment that it was the equitable owner of plaintiff's inventions and patent rights and that his assignments to Browne and to the other companies were void. Defendant was successful in its suit and by the judgment the defendants, there proceeded against, were directed to assign to the complainant in the suit all the inventions and patents, which this plaintiff had undertaken to assign to them. That judgment was affirmed by the Appellate Division; but an appeal was taken to, and is pending in, this court. It, also, appears that upon the expiration of the year of this contract, plaintiff left the defendant's employment. Thereafter this action was commenced by him.
By one finding, the fact is stated that, although the contract of 1898, here sued upon, recited the interests of the plaintiff in the several patents, he did not own any such and that it was so understood by both parties. By another finding, the fact is stated to be that, at the time of making the contract, the plaintiff did not have title to the inventions, inasmuch as, under the agreement by which the defendant was organized, he had "vested the title to all improvements in folding box machinery, which he should thereafter make, in the defendant."
Upon these facts, it is difficult to perceive how the court, at Special Term, could reach the legal conclusion that the plaintiff was entitled to the equitable relief, which he demanded. In my opinion, there were two objections to the maintenance of the action. If, at the time of making this contract, the plaintiff had no interests in the inventions, or patents, to assign, as it was found, whether by reason of the equitable ownership *Page 91 
of the defendant, with which it had been originally vested by him, or by reason of his assignments to his associate, Browne, and to the companies they had formed in hostility to the defendant, then, there was no legal consideration for this contract. The instrument purporting, in pursuance of plaintiff's agreement in the contract, to assign his patent interests was worthless as such. It gave nothing to defendant, because plaintiff had nothing to transfer, and it was compelled to bring an action to enforce by a judgment its equitable right to the ownership of all of the inventions and patents, as against the other parties; whose knowledge of defendant's equities and whose complicity in the scheme to cheat it, as the findings make it to appear, obviously disabled them from retaining title under plaintiff's assignments to them. The judgment in that action showed that plaintiff had neither the legal title, nor the equitable title, to any of the patent rights, or interests, which he agreed by his contract to transfer, and how can it be said that defendant received any consideration for the agreement now sought to be enforced?
This action is not to reform the contract and to establish it upon some other consideration; it is to compel the defendant to perform its agreement as made therein. That agreement was to reassign to plaintiff a one-quarter interest in all patent rights, "which he may have assigned to it," and that agreement implied and rested upon an assignment of some patent rights on his part. That he did not, and could not, do and so the obligation of the defendant, necessarily, fell.
Nor does the fourth finding of fact, that the parties understood that plaintiff was not the owner of any interest in the patents, affect the disposition of the case. That particular finding should be read in connection with the tenth finding that the plaintiff did not have title, because of having vested the defendant with his title under the agreement for the organization of the defendant. The apparent contradiction between the fifth finding, that he had sold and assigned his interest to certain companies, and the tenth finding is to be resolved in the appellant's favor and the facts are to be regarded *Page 92 
in the light of the latter finding. The purpose of procuring the agreement by the plaintiff may have been to divest him of any adverse interest and, thus, to remove any obstacle to the successful prosecution of a suit to enforce the title of the defendant. Any other purpose for the agreement is inconceivable. Certainly, we cannot suppose that the defendant, deliberately, entered into a contract with the plaintiff, which it knew the latter was incapable of performing on his part. If we are to assume that the parties intended by the contract to secure the plaintiff's favorable evidence in an action to be brought to enforce the defendant's rights, as it was suggested in the opinion of the trial judge, then the opinion of the Appellate Division, sufficiently, shows the impropriety and unenforceability of such a contract. It would be contrary to a sound public policy to recognize and to enforce an agreement to recompense a party for giving his evidence in an action to be commenced. (Lyon v. Hussey, 82 Hun, 15.)
Another objection to the maintenance of this action, if another need be mentioned, is that it was prematurely brought. If we might assume that the plaintiff had a cause of action under this contract, then until the defendant had finally established its title to the inventions and patents in question, it was in no position to perform. The plaintiff having been unable to give a title, the action to obtain one was necessary and, as it was found by the trial court, that action is still pending undetermined upon appeal. This objection applies as well to the demand for a reassignment of an interest in the patents, as to that for the reimbursement of the expenses connected with the patents.
For these reasons, in connection with the reasoning below, I advise the affirmance of the order appealed from and that judgment absolute be rendered against the plaintiff, upon his stipulation, with costs.
PARKER, Ch. J., O'BRIEN, MARTIN, CULLEN and WERNER, JJ., concur; HAIGHT, J., absent.
Order affirmed, etc. *Page 93